Per Curiam
C. J. The writing in question is drawn with much inaccuracy and carelessness; still, however, it is evident Johnson covenanted, on behalf of Barbarie and Skinner, that the lands should be conveyed to defendant, who, in like manner, engaged to pay the purchase money to Johnson. Eor anything that appears to the contrary, the defendant may already, on his part, have reaped the benefit accruing to him from the contract. Be this, however, as it may, he cannot now, in the face of his express agreement by deed, be allowed to dispute his liability to pay. As to Johnson’s responsibility, it is clear law that one may covenant for *11another in his own name, though it be not within his power actually to make a legal conveyance of the property of such other. It is material, also, to observe the conclusion of the instrument, which says, the “ parties ” have hereunto set their hands; this is additional proof that the covenant was made to Johnson.
Rule absolute for setting aside the nonsuit, (a)
Cited in Sheldon v. Dunlap, 1 Har. 245.

 In the case of Piggoil v. Thompson, 3 Bos. & Pull. 147, it was held, that when A agreed in writing to pay the rent of certain tolls which he had hired, to the treasurer of the commissioners, that no action for the rent could be maintained in the name of the treasurer. See Appleton v. Sinks, 5 East 148, where it was held, that one who covenants for himself, his heirs, &e., and under his own hand and seal, for the act of another, shall be personally bound by his bovenant, though he describe himself in the deed as covenanting for and on the part and behalf of such other person. Meyer v. Barker, 6 Binney 223 ; Buffum v. Chadwick, 3 Mass. 103.